Appellate Case: 21-9551    Document: 010110690053        Date Filed: 05/27/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                             May 27, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  HAMED AL-ABBODI,

        Petitioner,

  v.                                                          No. 21-9551
                                                          (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and EID, Circuit Judges.
                  _________________________________

       Hamed Al-Abbodi, a native and citizen of Iraq proceeding pro se,1 seeks

 review of a decision by the Board of Immigration Appeals (BIA) that dismissed his

 appeal from an order entered by an Immigration Judge (IJ). We dismiss the petition

 for review in part for lack of jurisdiction and otherwise deny the petition.


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
         Because Al-Abbodi proceeds pro se, we construe his filings liberally but do
 not serve as his advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d
 836, 840 (10th Cir. 2005).
Appellate Case: 21-9551     Document: 010110690053         Date Filed: 05/27/2022      Page: 2



                                      I. Background

        Al-Abbodi entered the United States as a refugee in 1992 after “engag[ing] in

 anti-government activities” related to Saddam Hussein’s regime, Admin. R., vol. 1 at

 6. He later committed several crimes, including “felony burglary, retail theft, assault

 and battery, child neglect/abuse, criminal mischief, and violation of a protective order.”

 Id., vol. 2 at 840.

        In 1998, the government charged him with removability under 8 U.S.C.

 § 1227(a)(2)(A)(ii), as a noncitizen convicted of two or more crimes of moral

 turpitude, and 8 U.S.C. § 1227(a)(2)(A)(iii), as a noncitizen convicted of an

 aggravated felony. Al-Abbodi missed the removal hearing due to his incarceration

 on some of his convictions, and an IJ ordered him removed to Iraq in absentia.

        But the government did not remove Al-Abbodi. So he continued to live in the

 United States, and in 2003 he married a United States citizen. His wife later filed an

 I-130 visa petition that U.S. Citizenship and Immigration Services approved. Then in

 2015, Al-Abbodi successfully petitioned the BIA to reopen his immigration

 proceedings to seek (1) adjustment of status to permanent resident based on either his

 approved visa petition under 8 U.S.C. § 1255(a), or his tenure in the United States

 under 8 U.S.C. § 1159(a)–(b), and (2) protection under the Convention Against

 Torture (CAT) based on changed country conditions in Iraq.

        In the immigration proceedings, Al-Abbodi conceded that his criminal

 convictions rendered him inadmissible under 8 U.S.C. § 1182 such that the Attorney

 General would need to waive his inadmissibility under 8 U.S.C. §§ 1159(c) or

                                              2
Appellate Case: 21-9551    Document: 010110690053         Date Filed: 05/27/2022    Page: 3



 1182(h) in order to adjust his status. And he further conceded that to obtain a waiver

 of his inadmissibility, he would need to show “that there exists exceptional and

 extremely unusual hardship in his case.” Admin. R., vol. 1 at 25 (citing 8 C.F.R.

 § 1212.7).

       To support his application for a waiver of inadmissibility, Al-Abbodi

 presented evidence he maintained a close relationship with his adult children and his

 grandchildren, “seeing them almost daily and helping with [the grandchildren and]

 small household needs.” Id. at 5. He also presented evidence that he occasionally

 provides financial support to his wife and minor U.S.-citizen child, who live about

 300 miles away.

        The BIA observed that Al-Abbodi does not live with his wife or any of his

 children and that all his “qualifying relatives are, essentially, financially independent

 from [him] although he does provide small amounts of support from time to time.”

 Id. The BIA therefore found that while Al-Abbodi’s “qualifying relatives would

 experience emotional hardship upon his return to Iraq, such hardship does not rise to

 the required level” of “exceptional and extremely unusual.” Id. The BIA further

 found that while Al-Abbodi himself will “face hardship upon his removal from the

 United States” because he “will be separated from his immediate family” and “will

 return to a country he has not lived in for almost 30 years, in which he has few

 surviving connections, and which experiences high rates of general violence,” “these

 hardships are common consequences of removal.” Id. at 5–6. The BIA therefore

 found Al-Abbodi had failed to establish “exceptional and extremely unusual hardship

                                             3
Appellate Case: 21-9551      Document: 010110690053       Date Filed: 05/27/2022     Page: 4



 in the aggregate,” and therefore did not “meet his burden to demonstrate he merits a

 waiver of inadmissibility.” Id. at 6.

          To support his CAT claim, Al-Abbodi testified that while in the United States,

 he assisted the United States National Guard in culture training for deployment in

 Iraq. He further testified that he has posted disparaging remarks about the Iraqi

 government on social media and believes there are people in the military there that

 would continue to be a threat to him upon his return.

          The IJ found that Al-Abbodi’s evidence failed to establish a likelihood “that

 someone in his situation would be singled out and targeted for torture by the

 government.” Id. at 65. The BIA affirmed the IJ’s rejection of Al-Abbodi’s CAT

 claim.

                                       II. Discussion

 A.       The BIA’s Discretionary Decision to Deny Al-Abbodi’s Request for a
          Waiver of Inadmissibility

          Al-Abbodi seeks judicial review of the BIA’s rejection of his request for a

 waiver of inadmissibility under 8 U.S.C. §§ 1159(c) and 1182(h). We generally have

 no jurisdiction to review a denial of relief under § 1182(h) or a decision in which

 discretion is vested in the Attorney General (ordinarily acting through the BIA or

 IJ), see 8 U.S.C. § 1252(a)(2)(B), except to resolve a constitutional or legal

 question, see id. § 1252(a)(2)(D); Munis v. Holder, 720 F.3d 1293, 1295 (10th Cir.

 2013) (“The agency’s discretionary denial of a waiver of inadmissibility or

 adjustment of status is unreviewable in the absence of a legal or constitutional


                                              4
Appellate Case: 21-9551    Document: 010110690053        Date Filed: 05/27/2022     Page: 5



 question.”) (construing § 1182(h)(1)(B)). Al-Abbodi did not raise any discernible

 legal or constitutional question with respect to the discretionary denial of his waiver

 application under §§ 1159(c) and 1182(h)(2). We therefore lack jurisdiction to

 review that denial. See Patel v. Garland, No. 20-979, --- S. Ct. ----, 2022 WL

 1528346, at *7 (May 16, 2022) (“[A] noncitizen may not bring a factual challenge to

 [an] order[] denying discretionary relief.” (internal quotation marks omitted));

 Alzainati v. Holder, 568 F.3d 844, 850 (10th Cir. 2009) (“[C]hallenges directed

 solely at the agency’s discretionary . . . determinations remain outside the scope of

 judicial review.” (internal quotation marks omitted)); cf. Munis, 720 F.3d at 1295

 (“[T]he hardship determination required for a waiver of inadmissibility under

 § 1182(h)(1)(B) is an unreviewable discretionary decision.”).

 B.    The BIA’s Rejection of Al-Abbodi’s CAT Claim

       To be entitled to protection under the CAT, an alien “must establish that it is

 more likely than not that he or she would be tortured if removed to the proposed

 country of removal.” Zhi Wei Pang v. Holder, 665 F.3d 1226, 1233–34 (10th Cir.

 2012) (internal quotation marks omitted). The BIA found Al-Abbodi’s evidence

 showed “an insufficient likelihood of future torture by or with the consent or

 acquiescence of an authorized individual” to support a CAT claim. Admin. R., vol. 1

 at 7. We review this “finding[] of fact under a substantial-evidence standard. Under

 this standard, the BIA’s findings of fact are conclusive unless the record

 demonstrates that any reasonable adjudicator would be compelled to conclude to the

 contrary.” Takwi v. Garland, 22 F.4th 1180, 1184 (10th Cir. 2022) (citation,

                                            5
Appellate Case: 21-9551      Document: 010110690053        Date Filed: 05/27/2022   Page: 6



 brackets, and internal quotation marks omitted).2 Al-Abbodi does not cite any record

 evidence that undermines the BIA’s finding. But ample evidence supports the

 finding, and we therefore deny review of the BIA’s rejection of Al-Abbodi’s CAT

 claim.

                                      III. Conclusion

          We dismiss the petition for review in part for lack of jurisdiction and

 otherwise deny the petition.



                                               Entered for the Court


                                               Allison H. Eid
                                               Circuit Judge




          2
         This appeal involves a single BIA member’s brief order under
 8 C.F.R. § 1003.1(e)(5). As a result, “the BIA’s affirmance is the final agency
 decision, and we limit our review to the grounds for the BIA’s decision. However,
 we may consult the immigration judge’s fuller explanation of those same grounds.”
 Takwi, 22 F.4th at 1184 (citation and internal quotation marks omitted).

                                              6